                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Austin Caldwell Davis                                              Docket No. 7:16-CR-1-1BR

                               Petition for Action on Supervised Release

COMES NOW Arthur B. Campbell, U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Austin Caldwell Davis, who, upon an earlier plea
of guilty to Disposition of Stolen Firearms, 18 U.S.C. § 922(j) and 18 U.S.C. § 924(a)(2), was sentenced
by the Honorable W. Earl Britt, Senior U.S. District Judge, on August 1, 2016, to the custody of the Bureau
of Prisons for a term of 108 months. It was further ordered that upon release from imprisonment the
defendant be placed on supervised release for a period of 36 months.

On November 7, 2017, pursuant to a Rule 35 motion, the court reduced the length of imprisonment from
108 months to 65 months.

On April 5, 2019, pursuant to a second Rule 35 motion, the court reduced the length of imprisonment from
65 months to Time Served.

   Austin Caldwell Davis was released from custody on April 08, 2019, at which time the term of
supervised release commenced.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On June 6, 2019, the defendant reported to the probation office and admitted to using heroin 2 days prior.
Considering his admission, the substantial substance abuse history and the defendant’s desire to seek help,
the probation office recommended, and the defendant has agreed to to apply for the HOPE Drug Court
program. Although the defendant is currently receiving treatment from the VA, the probation office has
requested additional treatment from First Step Services. The following 2 conditions are required of
participants in HOPE. The defendant signed a Waiver of Hearing agreeing to the proposed modification of
supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall participate in a cognitive behavioral program as directed by the probation office.

   2. While under supervision in the Eastern District of NC, the defendant shall participate in the DROPS
      Program and, in response to detected illegal drug use, shall be confined in the custody of the Bureau
      of Prisons for a period not to exceed 30 days of intermittent confinement, as arranged by the
      probation office, in the following increments: First Use - Two Days; Second Use - Five Days; Third
      Use - Ten Days;
Austin Caldwell Davis
Docket No. 7:16-CR-1-1BR
Petition For Action
Page 2
Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


/s/ Jeffrey L. Keller                                /s/ Arthur B. Campbell
Jeffrey L. Keller                                    Arthur B. Campbell
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     310 New Bern Avenue, Room 610
                                                     Raleigh, NC 27601-1441
                                                     Phone: 919-861-8677
                                                     Executed On: June 10, 2019

                                       ORDER OF THE COURT

                                  17
Considered and ordered this _________            June
                                         day of ____________________, 2019, and ordered filed and
made a part of the records in the above case.

___________________________
W. Earl Britt
Senior U.S. District Judge
